Citation Nr: 0821420	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  04-14 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to tobacco 
use due to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder.

3.  Entitlement to an initial evaluation in excess of 50 
percent for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to October 
1967.

The issue of entitlement to service connection for chronic 
obstructive pulmonary disease, to include as secondary to 
tobacco use due to service-connected PTSD, comes to the Board 
of Veterans' Appeals (Board) on appeal from an April 2003 
rating decision, and December 2007 supplemental statement of 
the case decision of the Nashville, Tennessee Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The claim 
was previously before the Board in December 2004, at which 
time it was remanded for additional development.

The record reflects that the veteran also perfected appeals 
as to the issues of entitlement to service connection for 
post-traumatic stress disorder and entitlement to service 
connection for heart disease.  However, such issues were 
granted by the RO in November 2007.  As such, because the 
RO's determinations are considered a full grant of the 
benefits sought, those issues are no longer available for 
appellate review.

The Board notes that additional evidence was received into 
the record in September 2007 and March 2008, following 
certification of the appeal to the Board, which has not been 
considered by the RO.  There was no waiver of RO 
consideration of the additional evidence.  However, to the 
extent that the additional evidence received in September 
2007 relates to the veteran's assertion that his COPD is 
chronically aggravated by tobacco use exacerbated by his 
service-connected PTSD, in light of the favorable 
determination herein awarding service connection for COPD, 
the veteran is not prejudiced by the Board's consideration of 
that issue at this time.  A remand is inappropriate where 
there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  
Further, to the extent that the additional evidence received 
in March 2008 relates to his claim for an increased initial 
rating for heart disease, such issue is the subject of a 
Remand following the Order section of this decision, and no 
decision based on adjudication on the merits is reached 
herein.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

The Board notes that a review of the claim files reflects 
that the veteran has raised an inferred claim of entitlement 
to service connection for sinusitis.  As this issue has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.

The issues of entitlement to entitlement to an initial 
evaluation in excess of 10 percent for post-traumatic stress 
disorder, and entitlement to an initial evaluation in excess 
of 50 percent for heart disease, are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.


FINDING OF FACT

Competent clinical evidence of record establishes that COPD 
is chronically aggravated by tobacco use due to service-
connected PTSD.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease is chronically 
aggravated by tobacco use due to service-connected PTSD.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Inasmuch as 
the decision herein constitutes a complete grant of benefits 
as to the claim for service connection for COPD, to include 
as secondary to tobacco use due to service-connected PTSD, no 
further discussion or development as to VA's duties to notify 
and assist is warranted in this decision.  Nevertheless, the 
Board notes that a VCAA notice letter issued in June 2006 
apprised the veteran that a disability rating and effective 
date would be assigned in the event of award of the benefit 
sought.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability on a 
direct incurrence basis, there must be competent evidence of 
a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Secondary service connection includes instances in 
which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

Neither 38 U.S.C. § 1103(a), which prohibits service 
connection of a disability or death on the basis that it 
resulted from injury or disease attributable to the use of 
tobacco products by the veteran during service, nor VA's 
implementing regulations at 38 C.F.R. § 3.300, bar a finding 
of secondary service connection for a disability related to 
the veteran's use of tobacco products after the veteran's 
service, where that disability is proximately due to a 
service-connected disability that is not service connected on 
the basis of being attributable to the veteran's use of 
tobacco products during service.  The questions that 
adjudicators must resolve with regard to a claim for service 
connection for a tobacco-related disability alleged to be 
secondary to a disability not service connected on the basis 
of being attributable to the veteran's use of tobacco 
products during service are:  (1) whether the service-
connected disability caused the veteran to use tobacco 
products after service; (2) if so, whether the use of tobacco 
products as a result of the service-connected disability was 
a substantial factor in causing a secondary disability; and 
(3) whether the secondary disability would not have occurred 
but for the use of tobacco products caused by the service-
connected disability.  If these questions are answered in the 
affirmative, the secondary disability may be service 
connected.  VAOPGCPREC 6-2003.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

The veteran asserts that service connection is warranted for 
COPD, to include as secondary to tobacco use due to service-
connected PTSD.  With respect to a current disability, the 
record reflects that the veteran has been diagnosed with, and 
treated for COPD since 2002.  However, with regard to an in-
service injury or disease, the veteran's service medical 
records are silent for complaints of, or treatment for COPD 
or any other pulmonary disability.  Indeed, it is significant 
to note that on an October 1967 Report of Medical History 
provided in conjunction with the veteran's separation 
examination, the veteran denied a history of asthma, 
shortness of breath, pain or pressure in chest, or a chronic 
cough.  On the corresponding Report of Medical Examination, 
the examiner reported that the veteran's lung and chest were 
normal.  Moreover, the record establishes that initial 
diagnosis of COPD in 2002 was many years after the veteran's 
separation from service.  

The Board notes that the initial demonstration of a current 
disability years after service is too remote from service to 
be reasonably related to service, in the absence of 
demonstration of continuity of symptomatology, or competent 
opinion linking such disability to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  No competent clinical 
evidence is of record which establishes that the veteran's 
current COPD, initially demonstrated by the record years 
after service, is etiologically related to any incident of 
service.  Therefore, in the absence of any evidence to the 
contrary, the Board finds that the preponderance of the 
evidence is against a grant of service connection for COPD on 
a direct incurrence basis.

The Board acknowledges the veteran's contentions that his 
current COPD is etiologically related to, or aggravated by, 
tobacco use due to his service-connected PTSD.  The record 
reflects that the veteran is currently service connected for 
PTSD.  As discussed above, the record establishes that the 
veteran has been diagnosed with COPD.  The Board notes that 
the examiner from the veteran's June 2006 VA PTSD examination 
indicated that the most likely and most direct exacerbating 
factors to the veteran's COPD included a "long history of 
tobacco use."

Likewise, the examiner from the veteran's August 2006 VA 
respiratory examination, after an examination of the veteran, 
opined that the veteran's mild lung disease is most likely 
related to the veteran's lifetime smoking and continued use 
of tobacco.  Further, with respect to whether the veteran's 
PTSD has worsened or aggravated his COPD, the examiner stated 
that:

Smoking preceded [the veteran's] joining 
service and smoking is the most proximate 
cause of chronic obstructive pulmonary 
disease.  Smoking can be affected by PTSD 
in the sense that he may have had 
increased smoking since he left service, 
and therefore, we have to say that the 
veteran's smoking is at least as likely 
to cause chronic obstructive disease and 
is worsening his chance of decreasing the 
smoking due to PTSD.  Therefore, since 
the veteran's psychiatric examination did 
not strongly favor the claim that the 
veteran's PTSD is the cause for his 
lifestyle leading to heart and lung 
disease, we would refer back to that 
opinion stating that the veteran had 
characteristics identifying his lifestyle 
before service that may have predisposed 
him to continuation of the same lifestyle 
after service, which includes smoking and 
continued use of tobacco. The effect of 
PTSD on aggravating his smoking habit has 
been questioned by the psychiatric 
examination and this examiner does not 
hold himself to be an expert in that 
issue over the psychiatric practitioner 
and will defer the opinion to the 
psychiatric practitioner in that respect.

To the extent that the veteran has submitted an internet 
article that indicated that stress could aggravate COPD, the 
Board finds that such generic texts, which do not address the 
facts in this particular veteran's own case, and with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence of causality.  Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Further, although the veteran asserts that his current COPD 
is related to service, to include as secondary to his 
service-connected PTSD, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  He is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In weighing the probative value of the clinical opinions of 
record, the Board finds that the evidence is in equipoise as 
to whether tobacco use exacerbated by service-connected PTSD 
chronically aggravates the veteran's COPD.  With resolution 
of doubt in the veteran's favor, the Board finds that the 
evidence supports service connection for COPD as chronically 
aggravated by tobacco use due to PTSD.  38 U.S.C.A. § 5107 
(West 2002); and 38 C.F.R. § 3.102 (2007).  Therefore, 
service connection for COPD is granted.




ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease, as secondary to tobacco use due to 
service-connected post-traumatic stress disorder is granted.


REMAND

As noted above, a rating decision in November 2007 granted 
entitlement to service connection for post-traumatic stress 
disorder, and assigned an initial 10 percent evaluation, and 
granted entitlement to service connection for heart disease, 
and assigned an initial 50 percent evaluation.  A statement 
by the veteran, dated and received in March 2008, may be 
reasonably construed as a notice of disagreement with the 
assigned initial disability ratings for the service-connected 
PTSD and heart disease.  A statement of the case has not been 
issued with regard to the issues of entitlement to increased 
initial ratings for PTSD and heart disease.  Where a 
statement of the case has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

In view of the foregoing, the case is hereby Remanded for the 
following action:

The RO should consider all additional 
evidence received subsequent to the 
November 2007 rating decision which 
granted service connection for PTSD and 
heart disease, and readjudicate the 
assignment of the initial disability 
rating for PTSD, and heart disability.  
If any benefit sought is not granted, 
issue a statement of the case as to the 
issues of entitlement to an increased 
initial evaluation for PTSD, and 
entitlement to an increased initial 
evaluation for heart disease.  The 
appellant and his representative should 
be afforded the appropriate period of 
time to respond.  The appellant and his 
representative must be apprised that only 
if a timely substantive appeal is 
received as to either or both issues will 
such be the subject of appellate review.  
Only if the appellant submits a timely 
substantive appeal as to either, or both, 
issues should such issue(s) be forwarded 
to the Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


